EXHIBIT 10.5

 


 
NEITHER THIS SECURITY NOR ANY SECURITIES WHICH MAY BE ISSUED UPON EXERCISE OF
THIS SECURITY HAVE BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY U.S. STATE OR OTHER
JURISDICTION OR ANY EXCHANGE OR SELF-REGULATORY ORGANIZATION, IN RELIANCE UPON
EXEMPTIONS FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, AND SUCH OTHER LAWS AND REQUIREMENTS, AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
LISTING OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, SUCH REGISTRATION AND/OR LISTING REQUIREMENTS AS EVIDENCED BY A
LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF
WHICH WILL BE REASONABLY ACCEPTABLE TO THE COMPANY.
.
 
Maven Media Holdings, Inc.
 
COMMON STOCK WARRANT
 
No. MMH
A-1                                                                                                                         May
__, 2009
 
Maven Media Holdings, Inc. , a Delaware  corporation (the “Company”), hereby
certifies that ______________________________, its permissible transferees,
designees, successors and assigns (collectively, the “Holder”), for value
received, is entitled to purchase from the Company at any time and from time to
time commencing on the date first appearing above (the “Issuance Date”), up to
and through 12:01a.m. (EST) on the date three (3) years from the Issuance Date
(the “Termination Date”) up to _______ shares (each, a “Share” and collectively
the “Shares”) of the Company’s common stock, at an exercise price per Share
equal to $1.25 (the “Exercise Price”).  The number of Shares purchasable
hereunder and the Exercise Price are subject to adjustment as provided in
Section 4 hereof.
 
This Warrant is being issued as part of units (the “Units”) issued by the
Company in a private placement pursuant to the Company’s Confidential Private
Placement Memorandum, as amended and/or supplemented (the “PPM”).
 
1.           Method of Exercise; Payment.
 
(a)                      Cash Exercise.  The purchase rights represented by this
Warrant may be exercised, for cash only, by the Holder, in whole or in part, at
any time, or from time to time, by the surrender of this Warrant (with the
notice of exercise form (the "Notice of Exercise") attached hereto as Exhibit A
duly executed) at the principal office of the Company, and by payment to the
Company of an amount equal to the Exer­cise Price multiplied by the number of
the Shares being purchased, which amount may be paid, at the election of the
Holder, by wire transfer or certified check payable to the order of the Company.
The person or persons in whose name(s) any certificate(s) repre­senting Shares
shall be issuable upon exercise of this Warrant shall be deemed to have become
the holder(s) of record of, and shall be treated for all purposes as the record
holder(s) of, the Shares represented thereby (and such Shares shall be deemed to
have been issued) immediately prior to the close of business on the date or
dates upon which this Warrant is exercised.
 
 
 
1

--------------------------------------------------------------------------------



 
 (b)           Stock Certificates.  In the event of any exercise of the rights
represented by this Warrant, as promptly as practicable after this Warrant is
surrendered and delivered to the Company along with all other appropriate
documentation on or after the date of exercise and in any event within ten (10)
days thereafter, the Company at its expense shall issue and deliver to the
person or persons entitled to receive the same a certificate or certificates for
the number of Shares issuable upon such exercise.  In the event this Warrant is
exercised in part, the Company at its expense will execute and deliver a new
Warrant of like tenor exercisable for the number of Shares for which this
Warrant may then be exercised.


(c)           Taxes.  The issuance of the Shares upon the exercise of this
Warrant, and the delivery of certificates or other instruments representing such
Shares, shall be made without charge to the Holder for any tax or other charge
in respect of such issuance.


2.           Warrant.
 
(a)
Exchange, Transfer and Replacement.  At any time prior to the exercise hereof,
this Warrant may be exchanged upon presentation and surrender to the Company,
alone or with other warrants of like tenor of different denominations registered
in the name of the same Holder, for another warrant or warrants of like tenor in
the name of such Holder exercisable for the aggregate number of Shares as the
warrant or warrants surrendered.

 
(b)
Replacement of Warrant.  Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction, or mutilation of this Warrant and, in
the case of any such loss, theft, or destruction, upon delivery of an indemnity
agreement reasonably satisfactory in form and amount to the Company, or, in the
case of any such mutilation, upon surrender and cancellation of this Warrant,
the Company, at its expense, will execute and deliver in lieu thereof, a new
Warrant of like tenor.

 
(c)    Cancellation; Payment of Expenses.  Upon the surrender of this Warrant in
connection with any transfer, exchange or replacement as provided in this
Section 2, this Warrant shall be promptly canceled by the Company.  The Holder
shall pay all taxes and all other expenses (including legal expenses, if any,
incurred by the Holder or transferees) and charges payable in connection with
the preparation, execution and delivery of Warrants pursuant to this Section 2.
 
(d)   Warrant Register.  The Company shall maintain, at its principal executive
offices (or at the offices of the transfer agent for the Warrant or such other
office or agency of the Company as it may designate by notice to the holder
hereof), a register for this Warrant (the “Warrant Register”), in which the
Company shall record the name and address of the person in whose name this
Warrant has been issued, as well as the name and address of each transferee and
each prior owner of this Warrant.
 
 
2

--------------------------------------------------------------------------------


 
 
3.           Rights and Obligations of Holders of this Warrant.  The Holder of
this Warrant shall not, by virtue hereof, be entitled to any rights of a
stockholder in the Company, either at law or in equity; provided, however, that
in the event any certificate representing shares of Common Stock or other
securities is issued to the holder hereof upon exercise of this Warrant, such
holder shall, for all purposes, be deemed to have become the holder of record of
such Common Stock on the date on which this Warrant, together with a duly
executed Notice of Exercise, was surrendered and payment of the aggregate
Exercise Price was made, irrespective of the date of delivery of such Common
Stock certificate.
 
4.           Adjustments.
 
(a)           Stock Dividends, Reclassifications, Recapitalizations, Etc.  While
this Warrant is outstanding, in the event the Company:  (i) pays a dividend in
Common Stock or makes a distribution in Common Stock, (ii) subdivides its
outstanding Common Stock into a greater number of shares, (iii) combines its
outstanding Common Stock into a smaller number of shares or (iv) increases or
decreases the number of shares of Common Stock outstanding by reclassification
of its Common Stock (including a recapitalization in connection with a
consolidation or merger in which the Company is the continuing corporation),
then (1) the Exercise Price on the record date of such division or distribution
or the effective date of such action shall be adjusted by multiplying such
Exercise Price by a fraction, the numerator of which is the number of shares of
Common Stock outstanding immediately before such event and the denominator of
which is the number of shares of Common Stock outstanding immediately after such
event, and (2) the number of shares of Common Stock for which this Warrant may
be exercised immediately before such event shall be adjusted by multiplying such
number by a fraction, the numerator of which is the Exercise Price immediately
before such event and the denominator of which is the Exercise Price immediately
after such event.
 
 (b)           Combination: Liquidation.  While this Warrant is outstanding,
(i) In the event of a Combination (as defined below), each Holder shall have the
right to receive upon exercise of the Warrant the kind and amount of shares of
capital stock or other securities or property which such Holder would have been
entitled to receive upon or as a result of such Combination had such Warrant
been exercised immediately prior to such event (subject to further adjustment in
accordance with the terms hereof).  Unless paragraph (ii) is applicable to a
Combination, the Company shall provide that the surviving or acquiring Person
(as defined below) (the “Successor Company”) in such Combination will assume by
written instrument the obligations under this Section 4 and the obligations to
deliver to the Holder such shares of stock, securities or assets as, in
accordance with the foregoing provisions, the Holder may be entitled to acquire.
“Combination” means an event in which the Company consolidates with, mergers
with or into, or sells all or substantially all of its assets to another Person,
where “Person” means any individual, corporation, partnership, joint venture,
limited liability company, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity; (ii) In the event of (x) a Combination where
consideration to the holders of Common Stock in exchange for their shares is
payable solely in cash or (y) the dissolution, liquidation or winding-up of the
Company, the Holders shall be entitled to receive, upon surrender of their
Warrant, distributions on an equal basis with the holders of Common Stock or
other securities issuable upon exercise of the Warrant, as if the Warrant had
been exercised immediately prior to such event, less the Exercise Price.  In
case of any Combination described in this Section 4, the surviving or acquiring
Person and, in the event of any dissolution, liquidation or winding-up of the
Company, the Company, shall deposit promptly with an agent or trustee for the
benefit of the Holders of the funds, if any, necessary to pay to the Holders the
amounts to which they are entitled as described above.  After such funds and the
surrendered Warrant are received, the Company is required to deliver a check in
such amount as is appropriate (or, in the case or consideration other than cash,
such other consideration as is appropriate) to such Person or Persons as it may
be directed in writing by the Holders surrendering such Warrant.
 
 
 
3

--------------------------------------------------------------------------------


 
 (c) Notice of Adjustment.  Whenever the Exercise Price or the number of shares
of Common Stock and other property, if any, issuable upon exercise of the
Warrant is adjusted, as provided in this Section 4, the Company shall deliver to
the holders of the Warrant in accordance with Section 10 a certificate of the
Company’s Chief Financial Officer setting forth, in reasonable detail, the event
requiring the adjustment and the method by which such adjustment was calculated
(including a description of the basis on which (i) the Board of Directors
determined the fair value of any evidences of indebtedness, other securities or
property or warrants, options or other subscription or purchase rights and (ii)
the Current Market Value (as defined below) of the Common Stock was determined,
if either of such determinations were required), and specifying the Exercise
Price and number of shares of Common Stock issuable upon exercise of the Warrant
after giving effect to such adjustment.
 
(d)  Notice of Certain Transactions.  While this Warrant is outstanding, in the
event that the Company shall propose (a) to pay any dividend payable in
securities of any class to the holders of its Common Stock or to make any other
non-cash dividend or distribution to the holders of its Common Stock, (b) to
offer the holders of its Common Stock rights to subscribe for or to purchase any
securities convertible into shares of Common Stock or shares of stock of any
class or any other securities, rights or options, (c) to effect any capital
reorganization, reclassification, consolidation or merger affecting the class of
Common Stock, as a whole, or (d) to effect the voluntary or involuntary
dissolution, liquidation or winding-up of the Company, the Company shall, within
the time limits specified below, send to each Holder a notice of such proposed
action or offer.  Such notice shall be mailed to the Holders at their addresses
as they appear in the Warrant Register, which shall specify the record date for
the purposes of such dividend, distribution or rights, or the date such issuance
or event is to take place and the date of participation therein by the holders
of Common Stock, if any such date is to be fixed, and shall briefly indicate the
effect of such action on the Common Stock and on the number and kind of any
other shares of stock and on other property, if any, and the number of shares of
Common Stock and other property, if any, issuable upon exercise of each Warrant
and the Exercise Price after giving effect to any adjustment pursuant to
Section 4 which will be required as a result of such action.  Such notice shall
be given as promptly as possible and (x) in the case of any action covered by
clause (a) or (b) above, at least ten (10) days prior to the record date for
determining holders of the Common Stock for purposes of such action or (y) in
the case of any other such action, at least twenty (20) days prior to the date
of the taking of such proposed action or the date of participation therein by
the holders of Common Stock, whichever shall be the earlier.
 
(e)  Current Market Value.  The “Current Market Value” per share of Common Stock
or any other security at any date means (i) if the security is not registered
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
and/or traded on a national securities exchange, quotation system or bulletin
board, (a) the value of the security, determined in good faith by the Board of
Directors of the Company and certified in a board resolution, based on the most
recently completed arm’s-length transaction between the Company and a Person
other than an affiliate of the Company or between any two such Persons and the
closing of which occurs on such date or shall have occurred within the six-month
period preceding such date, or (b) if no such transaction shall have occurred
within the six-month period, the value of the security as determined by an
independent financial expert or an agreed upon financial valuation model or (ii)
if the security is registered under the Exchange Act and/or traded on a national
securities exchange, quotation system or bulletin board, the average of the
daily closing bid prices (or  the equivalent in an over-the-counter market) for
each day on which the Common Stock is traded for any period on the principal
securities exchange or other securities market on which the common Stock is
being traded (each, a “Trading Day”) during the period commencing thirty (30)
days before such date and ending on the date one (1) day prior to such date.
 
5.           Registration Rights.  The Holder shall, with respect to the Shares,
have the resale registration rights set forth in Section 5 of the Subscription
Agreement attached to the PPM by and between the Company and the Holder.
 
6.           Fractional Shares.  In lieu of issuance of a fractional share upon
any exercise hereunder, the Company will issue an additional whole share in lieu
of that fractional share, calculated on the basis of the Exercise Price.
 
 
4

--------------------------------------------------------------------------------


 
7.           Legends.  Prior to issuance of the shares of Common Stock
underlying this Warrant, all such certificates representing such shares shall
bear a restrictive legend to the effect that the Shares represented by such
certificate have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and that the Shares may not be sold or
transferred in the absence of such registration or an exemption therefrom, such
legend to be substantially in the form of the bold-face language appearing at
the top of Page 1 of this Warrant.
 
8.           Disposition of Warrants or Shares.  The Holder of this Warrant,
each transferee hereof and any holder and transferee of any Shares, by his or
its acceptance thereof, agrees that no public distribution of Warrants or Shares
will be made in violation of the provisions of the Securities Act.  Furthermore,
it shall be a condition to the transfer of this Warrant that any transferee
thereof deliver to the Company his or its written agreement to accept and be
bound by all of the terms and conditions contained in this Warrant.
 
9.           Merger or Consolidation.  The Company will not merge or consolidate
with or into any other corporation, or sell or otherwise transfer its property,
assets and business substantially as an entirety to another corporation, unless
the corporation resulting from such merger or consolidation (if not the
Company), or such transferee corporation, as the case may be, shall expressly
assume, by supplemental agreement reasonably satisfactory in form and substance
to the Holder, the due and punctual performance and observance of each and every
covenant and condition of this Warrant to be performed and observed by the
Company.
 
10.           Notices.  Except as otherwise specified herein to the contrary,
all notices, requests, demands and other communications required or desired to
be given hereunder shall only be effective if given in writing by certified or
registered U.S. mail with return receipt requested and postage prepaid; by
private overnight delivery service (e.g. Federal Express); by facsimile
transmission (if no original documents or instruments must accompany the
notice); or by personal delivery.  Any such notice shall be deemed to have been
given (a) on the business day immediately following the mailing thereof, if
mailed by certified or registered U.S. mail as specified above; (b) on the
business day immediately following deposit with a private overnight delivery
service if sent by said service; (c) upon receipt of confirmation of
transmission if sent by facsimile transmission; or (d) upon personal delivery of
the notice.  All such notices shall be sent to the following addresses (or to
such other address or addresses as a party may have advised the other in the
manner provided in this Section 10):
 
if to the Company:
Maven Media Holdings, Inc.

 
1185 Avenue of the Americas, 20th Floor

New York, NY 10036
Attention: Christopher d’Arnaud-Taylor, CEO
Facsimile: 646-723-4001


with copy to:                                  Sichenzia Ross Friedman Ference
LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attention:  Thomas A. Rose, Esq.
Facsimile: (212) 930-9725


Notwithstanding the time of effectiveness of notices set forth in this Section
10, a Notice of Exercise shall not be deemed effectively given until it has been
duly completed and submitted to the Company together with this original Warrant
and payment of the Exercise Price in a manner set forth in this Section 10.
 
 
 
5

--------------------------------------------------------------------------------


 
  11.                      Limitation on Exercise. Notwithstanding anything to
the contrary contained herein, the number of shares of Common Stock that may be
acquired by the Holder upon any exercise of this Warrant (or otherwise in
respect hereof) shall be limited to the extent necessary to insure that,
following such exercise (or other issuance), the total number of shares of
Common Stock then beneficially owned by such Holder and its affiliates and any
other persons whose beneficial ownership of Common Stock would be aggregated
with the Holder’s for purposes of Section 13(d) of the Exchange Act, does not
exceed 4.99% of the total number of issued and outstanding shares of Common
Stock (including for such purpose the shares of Common Stock issuable upon such
exercise). For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder. The holder may waive the restriction in whole or in part
upon and effective after 61 days prior written notice to the Company. This
provision shall not restrict the number of shares of Common Stock which a Holder
may receive or beneficially own in order to determine the amount of securities
or other consideration that such Holder may receive in the event of a merger or
other business combination or reclassification involving the Company.


12.           Governing Law.  This Agreement shall be governed by and construed
solely and exclusively in accordance with and pursuant to the internal laws of
the State of New York without regard to the conflicts of laws principles
thereof. The parties hereto hereby expressly and irrevocably agree that any suit
or proceeding arising directly and/or indirectly pursuant to or under this
Agreement shall be brought solely in a federal or state court located in the
City, County and State of New York. By its execution hereof, the parties hereby
covenant and irrevocably submit to the in personam jurisdiction of the federal
and state courts located in the City, County and State of New York and agree
that any process in any such action may be served upon any of them personally,
or by certified mail or registered mail upon them or their agent, return receipt
requested, with the same full force and effect as if personally served upon them
in New York City. The parties hereto expressly and irrevocably waive any claim
that any such jurisdiction is not a convenient forum for any such suit or
proceeding and any defense or lack of in personam jurisdiction with respect
thereto. In the event of any such action or proceeding, the party prevailing
therein shall be entitled to payment from the other party hereto of all of its
reasonable counsel fees and disbursements.
 
13.           Successors and Assigns.  This Warrant shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.
 
14.           Headings.  The headings of various sections of this Warrant have
been inserted for reference only and shall not affect the meaning or
construction of any of the provisions hereof.
 
15.           Severability. If any provision of this Warrant is held to be
unenforceable under applicable law, such provision shall be excluded from this
Warrant, and the balance hereof shall be interpreted as if such provision were
so excluded.
 
16.           Modification and Waiver.  This Warrant and any provision hereof
may be amended, waived, discharged or terminated only by an instrument in
writing signed by the Company and the Holder.
 
17.           Specific Enforcement.  The Company and the Holder acknowledge and
agree that irreparable damage would occur in the event that any of the
provisions of this Warrant were not performed in accordance with their specific
terms or were otherwise breached.  It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Warrant and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which either of
them may be entitled by law or equity.
 
18.           Assignment.  This Warrant may be transferred or assigned, in whole
or in part, at any time and from time to time by the then Holder by submitting
this Warrant to the Company together with a duly executed Assignment in
substantially the form and substance of the Form of Assignment which accompanies
this Warrant as Exhibit B hereto, and, upon the Company’s receipt thereof, and
in any event, within five (5) business days thereafter, the Company shall issue
a Warrant to the Holder to evidence that portion of this Warrant, if any as
shall not have been so transferred or assigned.
 


 
(Signature Page Immediately Follows)
 
 
6

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed,
manually or by facsimile, by one of its officers thereunto duly authorized.
 
 
 
 
Date: May __, 2009
MAVEN MEDIA HOLDINGS, INC.
 
 
By:____________________________________
Name:
Title:

 
 
 
 
7

--------------------------------------------------------------------------------


 
 
 
EXHIBIT A
 
TO
 
WARRANT
 
NOTICE OF EXERCISE
 
To Be Executed by the Holder
 
in Order to Exercise the Warrant
 
The undersigned Holder hereby elects to purchase _______ Shares pursuant to the
attached Warrant, and requests that certificates for securities be issued in the
name of:
 
__________________________________________________________
 
(Please type or print name and address)
 
__________________________________________________________
 
__________________________________________________________
 
__________________________________________________________
 
(Social Security or Tax Identification Number)
 
and delivered
to:_________________________________________________________________
 
___________________________________________________________________.
 
(Please type or print name and address if different from above)
 
If such number of Shares being purchased hereby shall not be all the Shares that
may be purchased pursuant to the attached Warrant, a new Warrant for the balance
of such Shares shall be registered in the name of, and delivered to, the Holder
at the address set forth below.
 
In full payment of the purchase price with respect to the Shares purchased and
transfer taxes, if any, the undersigned hereby tenders payment of $__________ by
check, money order or wire transfer payable in United States currency to the
order of [________________].
 

 
HOLDER:
 
 
By:_____________________________________
Name:
Title:
Address:
 
 
Dated:_______________________
 

 
 
 
 
8

--------------------------------------------------------------------------------


 
 
EXHIBIT B
 
TO
 
WARRANT
 
FORM OF ASSIGNMENT
 
(To be signed only on transfer of Warrant)
 
For value received, the undersigned hereby sells, assigns, and transfers unto
_____________ the right represented by the within Warrant to purchase ______
shares of Common Stock of Maven Media Corporation, a Delaware corporation, to
which the within Warrant relates, and appoints ____________________ Attorney to
transfer such right on the books of Maven Media Corporation  a Delaware
corporation, with full power of substitution of premises.
 
Dated:
By:______________________________
Name:
 Title:
(signature must conform to name
of holder as specified on the factof the Warrant)
 
 
 
Address:



 
Signed in the presence of :
 
Dated:
 
 
 
 
 
9


